UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1798



ELLIS HARLEY BARBER, Rev. (American Indian
Ministries),

                                               Plaintiff - Appellant,

          versus


FEDERAL BUREAU OF INVESTIGATION; AFRO-AMERICAN
NEWS, O/B/O NAACP, BLACK PANTHER MOVEMENT;
BLACK MUSLIMS; MALCOLM XIST; GOVERNORS OFFICE
- ELECTION PROCESS,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-99-1421-WMN)


Submitted:   August 5, 1999                 Decided:   August 10, 1999


Affirmed by unpublished per curiam opinion.


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Ellis Harley Barber, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ellis Harley Barber appeals the district court’s order dis-

missing his civil action as frivolous. We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Barber v. Federal Bureau of Investigation, No. CA-99-1421-WMN (D.

Md. May 27, 1999).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         AFFIRMED




                                2